       Case: 1:19-cv-07524 Document #: 13 Filed: 01/30/20 Page 1 of 2 PageID #:54



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

                                                          )
     3D GLOBAL SOLUTIONS, INC., a                         )
     corporation,                                         )
                                                          )     Case No. 1:19-cv-07524
              Plaintiff,                                  )
                                                          )     Judge Manish S. Shah
              v.                                          )
                                                          )     Mag. Judge Young B. Kim
     CHAI TRUST COMPANY, LLC, a limited                   )
     liability company; PAR PACIFIC HOLDINGS,             )
     INC., a corporation; and PAR HAWAII                  )
     REFINING, LLC, a limited liability corporation;      )
     and DOES 1-100,                                      )
                                                          )
              Defendants.                                 )

    DEFENDANT CHAI TRUST COMPANY, LLC’S UNOPPOSED MOTION FOR
 EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT AND TO STAY
 MIDP DISCOVERY UNTIL ALL DEFENDANTS’ RULE 12 MOTIONS ARE RESOLVED

         Defendant Chai Trust Company, LLC (“Chai Trust”) respectfully moves for an extension of

time to respond to Plaintiff’s Complaint and a stay of the requirements of the Northern District’s MIDP

Discovery until all Defendants’ Rule 12 motions have been resolved. Plaintiff does not oppose Chai

Trust’s motion. In support of this motion, Chai Trust states as follows:

         1.        On November 14, 2019, Plaintiff commenced this action by filing the Complaint. Dkt.

1.

         2.        On January 24, 2020, Plaintiff filed an affidavit of service stating that Chai Trust had

been served on January 10, 2020. Dkt. 6.

         3.        Chai Trust respectfully requests this Court grant it a 28-day extension of time for Chai

Trust to file a responsive pleading to the Complaint and stay the requirements of the Northern District’s

MIDP Discovery until all Defendants’ Rule 12 motions have been resolved.
     Case: 1:19-cv-07524 Document #: 13 Filed: 01/30/20 Page 2 of 2 PageID #:55




       4.      Counsel for Chai Trust has contacted Plaintiff’s counsel and Plaintiff has no objection

to this motion. Counsel for Par Defendants also represented that Par Defendants do not oppose this

request and plan to separately seek similar relief from this Court.

       5.      Granting this request for an extension of time to respond to the Complaint will neither

prejudice any party nor unreasonably delay litigation.

       WHEREFORE, for the reasons stated herein, Chai Trust respectfully requests that the Court

grant this motion and extend its deadline to file a responsive pleading to February 28, 2020 and stay

any discovery including under the Northern District’s pilot MIDP until all Defendants’ Rule 12 motions

have been resolved.

Dated: January 30, 2020
                                                          Respectfully submitted,

                                                          CHAI TRUST COMPANY, LLC

                                                          By: /s/ Andrew W. Vail______________
                                                                 Andrew Vail
                                                                 Philip Sailer
                                                                 Jenner & Block LLP
                                                                 353 N. Clark Street
                                                                 Chicago, IL 60654-3456
                                                                 avail@jenner.com
                                                                 psailer@jenner.com
                                                                 Telephone: 312-222-9350
                                                                 Facsimile: 312-527-0484




                                                   2
